COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00490-CR


WARREN TEEL                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      On November 24, 2010, this court affirmed Appellant Warrant Teel’s

conviction for aggravated robbery with a deadly weapon.2                Appellant

subsequently filed an application for writ of habeas corpus, seeking permission to

file an out-of-time petition for discretionary review, and the trial court

      1
       See Tex. R. App. P. 47.4.
      2
       See Teel v. State, No. 02-09-00150-CR, 2010 WL 4812994, at *1–2 (Tex.
App.—Fort Worth Nov. 24, 2010, no pet.) (mem. op., not designated for
publication).
recommended that relief be granted.3 On October 14, 2011, Appellant filed with

the trial court a ―Request for a Free Copy of Clerk’s and Reporter’s Records,‖

which the trial court denied on October 20, 2011. Appellant then filed notice of

this attempted appeal.

      On November 15, 2011, we notified Appellant of our concern that we

lacked jurisdiction over this appeal, and we informed him that the appeal would

be dismissed for want of jurisdiction unless he or any party desiring to continue

the appeal filed with the court a response showing grounds for continuing the

appeal. See Tex. R. App. P. 43.2(f). Appellant filed a response, but it does not

present grounds for continuing this appeal.

      An intermediate court of appeals is not vested with jurisdiction to consider

an appeal from an order denying a request for a free copy of the trial proceedings

when such request is not presented in conjunction with the direct appeal of the

underlying case.   See Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—

Eastland 2003, no pet.); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco

2002, no pet.); see also Wheeler v. State, No. 02-06-00008-CR, 2006 WL
496015, at *1 (Tex. App.—Fort Worth Mar. 2, 2006, no pet.) (mem. op., not

designated for publication); Binder v. State, No. 02-03-00300-CR, 2003 WL
22430174, at *1 (Tex. App.—Fort Worth Oct. 23, 2003, no pet.) (mem. op., not

      3
         See Ex parte Teel, No. AP-76685, 2011 WL 5437560, at *1 (Tex. Crim.
App. Nov. 9, 2011) (not designated for publication). The court of criminal
appeals agreed with the trial court and granted Appellant’s request for permission
to file an out-of-time petition for discretionary review. Id.


                                        2
designated for publication).     Here, although Appellant has been granted

permission to file an out-of-time petition for discretionary review, the court of

criminal appeals has held that ―nothing in the United States Constitution, the

Texas Constitution, or any statute or rule requires the convicting county to

provide a free copy of the trial record to an appellant for purposes of filing a pro

se petition of discretionary review.‖ Ex parte Trainer, 181 S.W.3d 358, 359 (Tex.

Crim. App. 2005) (orig. proceeding). Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2011




                                         3